UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06172 Dreyfus Municipal Cash Management Plus (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 1/31 Date of reporting period: 4/30/2016 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Cash Management Plus April 30, 2016 (Unaudited) Coupon Maturity Principal Short-Term Investments - 99.8% Rate (%) Date Amount ($) Value ($) Alabama - 1.0% Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.43 5/7/16 2,000,000 a Arizona - .8% Tucson, Senior Lien Street and Highway User Revenue, Refunding 3.00 7/1/16 1,500,000 Colorado - 4.0% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Northern Trust Company) 0.30 5/2/16 6,100,000 a 6,100,000 Lafayette, Exempla Improvement District, Special Improvement District Number 02-01, Special Assessment and Improvement Revenue, Refunding (LOC; Wells Fargo Bank) 0.42 5/7/16 1,725,000 a 1,725,000 Connecticut - .3% Plainville, GO Notes, BAN 2.00 5/18/16 500,000 District of Columbia - 1.3% Metropolitan Washington Airports Authority, Dulles Toll Road Revenue, CP (LOC; JPMorgan Chase Bank) 0.11 5/3/16 2,500,000 Florida - 6.1% Gainesville, Utilities System Revenue, CP (Liquidity Facility; Bank of America) 0.45 5/19/16 2,000,000 2,000,000 Highlands County Health Facilities Authority, HR, Refunding (Adventist Health System/Sunbelt Obligated Group) 0.38 5/7/16 2,600,000 a 2,600,000 Jacksonville Electric Authority, Water and Sewer System Subordinated Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.40 5/7/16 7,470,000 a 7,470,000 Illinois - 3.8% DuPage County, Revenue (The Morton Arboretum Project) (LOC; Northern Trust Company) 0.50 5/7/16 6,000,000 a 6,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 3.8% (continued) Illinois Health Facilities Authority, Revenue (Northwestern Memorial Hospital) (Northwestern Memorial Hospital) (Liquidity Facility; Northern Trust Company) 0.30 5/2/16 1,500,000 a 1,500,000 Iowa - 1.9% Iowa Finance Authority, Revenue (YMCA and Rehabilitation Center Project) (LOC; Bank of America) 0.46 5/7/16 3,785,000 a Kentucky - 3.9% Kentucky Economic Development Finance Authority, Revenue (Catholic Health Initiatives) 0.38 5/7/16 7,700,000 a Louisiana - 2.5% Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.39 5/7/16 5,000,000 a Maryland - 3.6% Maryland Department of Housing and Community Development, Community Development Administration, Residential Revenue (Liquidity Facility; TD Bank) 0.38 5/7/16 4,500,000 a 4,500,000 Montgomery County, CP (Liquidity Facility; PNC Bank NA) 0.08 5/17/16 2,500,000 2,500,000 Massachusetts - .7% Tender Option Bond Trust Receipts (Series 2015-XF2197), (Massachusetts, GO Notes, Refunding) (Liquidity Facility; Citibank NA) 0.44 5/7/16 1,325,000 a,b,c Michigan - 2.0% Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.51 5/7/16 2,545,000 a 2,545,000 Tender Option Bond Trust Receipts (Series 2015-XF2205), (University of Michigan Regents, General Revenue) (Liquidity Facility; Citibank NA) 0.44 5/7/16 1,300,000 a,b,c 1,300,000 Missouri - 1.0% Missouri Health and Educational Facilities Authority, Revenue (Ascension Health Senior Health Group) 0.39 5/7/16 1,975,000 a Nevada - 1.6% Clark County, Airport System Subordinate Lien Revenue (LOC; Royal Bank of Canada) 0.41 5/7/16 3,080,000 a Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 3.3% Burlington County Bridge Commission, Lease Revenue Notes (Governmental Leasing Program) 1.50 5/17/16 2,000,000 2,001,071 New Brunswick, GO Notes, BAN 2.00 6/8/16 2,881,000 2,885,160 Pennsauken Township, GO Notes, BAN 1.00 6/23/16 1,536,000 1,536,772 New York - 14.6% Metropolitan Transportation Authority, Dedicated Tax Fund, BAN 0.75 6/1/16 2,000,000 2,000,878 Metropolitan Transportation Authority, Transportation Revenue (LOC; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.40 5/7/16 5,000,000 a 5,000,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC - Robert Weslayan College Project) (LOC; M&T Trust) 0.47 5/7/16 2,600,000 a 2,600,000 New York City, GO Notes (LOC; TD Bank) 0.28 5/2/16 2,000,000 a 2,000,000 New York City, GO Notes (LOC; U.S. Bank NA) 0.29 5/2/16 2,100,000 a 2,100,000 New York State Dormitory Authority, Revenue (The Rockefeller University) (Liquidity Facility; JPMorgan Chase Bank) 0.41 5/7/16 10,000,000 a 10,000,000 New York State Power Authority, CP (Liquidity Facility: JPMorgan Chase Bank, State Street Bank and Trust Co., Toronto-Dominion Bank and Wells Fargo Bank) 0.43 5/19/16 3,000,000 3,000,000 Port Authority of New York and New Jersey, CP 0.10 5/20/16 2,000,000 2,000,000 Ohio - 4.8% Ohio, GO Notes (Third Frontier Research and Development) 2.00 5/1/16 2,125,000 2,125,102 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) (Liquidity Facility; U.S. Bank NA) 0.28 5/2/16 4,800,000 a 4,800,000 Union Township, GO Notes, BAN (Various Purpose) 1.50 9/8/16 2,500,000 2,508,388 Oregon - 1.8% Oregon, GO Notes, Refunding (Veterans' Welfare Bonds) (Liquidity Facility; U.S. Bank NA) 0.40 5/7/16 3,585,000 a STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) South Carolina - 5.1% Columbia, Waterworks and Sewer System Revenue (LOC; Sumitomo Mitsui Banking Corp.) 0.41 5/7/16 10,000,000 a Tennessee - 12.4% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.43 5/7/16 5,375,000 a 5,375,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.45 5/7/16 7,300,000 a 7,300,000 Metropolitan Government Nashville and Davidson County, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.45 5/19/16 6,685,000 6,685,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.42 5/7/16 5,000,000 a 5,000,000 Texas - 10.1% Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.08 5/17/16 3,000,000 3,000,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.09 5/19/16 2,000,000 2,000,000 Lower Colorado River Authority, Revenue, CP (LOC: JPMorgan Chase Bank and State Street Bank and Trust Co.) 0.08 5/10/16 4,835,000 4,835,000 Rockwall Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; Wells Fargo Bank and LOC; Permanent School Fund Guarantee Program) 0.39 5/7/16 5,900,000 a 5,900,000 Texas Transportation Commission, GO Mobility Fund Bonds (Liquidity Facility: California Public Employees Retirement System and State Street Bank and Trust Co.) 0.40 5/7/16 2,000,000 a 2,000,000 University of North Texas, University Financing System Revenue, CP 0.48 5/18/16 2,000,000 2,000,000 Utah - 1.5% Intermountain Power Agency, Power Supply Revenue, CP (Liquidity Facility; Bank of America) 0.45 5/25/16 3,000,000 Coupon Maturity Principal Short-Term Investments - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Vermont - 3.5% Vermont Educational and Health Buildings Financing Agency, Revenue (Southwestern Vermont Medical Center Project) (LOC; TD Bank) 0.28 5/2/16 6,925,000 a Washington - .9% Tender Option Bond Trust Receipts (Series 2015-ZM0121), (Washington, GO Notes (Various Purpose)) (Liquidity Facility; Royal Bank of Canada) 0.43 5/7/16 1,850,000 a,b,c Wisconsin - 7.3% Wisconsin Housing and Economic Development Authority, Home Ownership Revenue (Liquidity Facility; Royal Bank of Canada) 0.43 5/7/16 5,500,000 a 5,500,000 Wisconsin Housing and Economic Development Authority, MFHR (Liquidity Facility; PNC Bank NA) 0.42 5/7/16 8,750,000 a 8,750,000 Total Investments (cost $195,874,121) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at April 30, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2016, these securities amounted to $4,475,000 or 2.28% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short- term rates). STATEMENT OF INVESTMENTS Dreyfus Municipal Cash Management Plus April 30, 2016 (Unaudited) The following is a summary of the inputs used as of April 30, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 195,874,121 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Cash Management Plus By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 22, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 22, 2016 By: /s/ James Windels James Windels Treasurer Date: June 22, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
